Citation Nr: 0525676	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to the issue of whether the veteran may be recognized 
as a former prisoner of war.

2.  Entitlement to service connection for atherosclerotic 
heart disease with heart enlargement and ischemia (claimed as 
beriberi heart disease.)

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1945 to November 
1945.  

This appeal arises from a June 2001 determination by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs that the veteran's substantive appeal, received June 
1, 2001, was untimely.  This appeal also arises from an 
August 2003 RO decision to deny the veteran's claim for 
service connection for atherosclerotic heart disease with 
heart enlargement and ischemia, and hypertension.

The veteran also appears to raise a claim for total 
compensation based on individual unemployability due to 
service-connected disabilities, see 38 C.F.R. § 4.16; 
however, service connection is not in effect for any 
disability.  This claim is not before the Board at this time.  


FINDINGS OF FACT

1. On October 1, 1999, the RO determined that the veteran was 
not recognized as a prisoner of war.  This determination was 
laid out in a February 15, 2000 RO decision.  In the same 
month, the veteran was notified of the decision and of his 
appeal rights.

2. The veteran filed a timely notice of disagreement, 
received on May 10, 2000. A Statement of the Case (SOC) 
concerning whether the veteran may be recognized as a former 
prisoner of war was sent to the veteran on March 22, 2001.

3. The veteran did not file a substantive appeal within 60 
days after issuance of the SOC, or within the remainder of 
one year after notification of the February 2000 RO decision.

4. On June 28, 2001, the veteran was notified of a 60-day 
opportunity to respond, submit evidence, or request a hearing 
on the issue of a potential jurisdictional defect arising 
from the apparent lack of timely substantive appeal. The 
veteran replied, electing a review of his appeal by a 
Decision Review Officer (DRO.)  However, the appeal was 
confirmed as untimely.

5.  The veteran does not have atherosclerotic heart disease 
with heart enlargement and ischemia (claimed as beriberi 
heart disease) related to service.

6.  The veteran does not have hypertension related to 
service.


CONCLUSIONS OF LAW

1.  With no timely substantive appeal to the Board with 
respect to the issue of whether the veteran may be recognized 
as a former prisoner of war, the appeal on the issue is 
dismissed for lack of Board jurisdiction. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 
20.302, 20.305 (2004).

2.  Atherosclerotic heart disease with heart enlargement and 
ischemia was not incurred or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

3.  Hypertension was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness

The issue before the Board is whether it has jurisdiction to 
consider the veteran's underlying claim that he should be 
recognized as a former prisoner of war.

The law provides that "questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals." 38 U.S.C.A. § 7105(d)(3) (2004). This determination 
may be made at any stage of a proceeding, regardless of 
whether the RO considered the issue. 38 C.F.R. § 20.101(d) 
(2004). It is well-established judicial doctrine that any 
statutory tribunal, such as the Board, must ensure that it 
has jurisdiction over each case before adjudicating the 
merits of the case, and that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated. See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

Appellate review of an RO decision is initiated by a timely 
notice of disagreement and completed by a timely substantive 
appeal after an SOC is furnished, typically by filing a VA 
Form 9, or Form 9-equivalent. 38 U.S.C.A. § 7105(a) (West 
2002), 38 C.F.R. § 20.200 (2004). A notice of disagreement is 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction (that is, the RO) and a desire to contest the 
determination. 38 C.F.R. § 20.201 (2004).  A substantive 
appeal consists of a properly completed VA Form 9 "Appeal to 
the Board of Veterans' Appeals," or correspondence containing 
necessary information for substantive appeal.  38 C.F.R. § 
20.202 (2004).  A substantive appeal must be filed within 60 
days of the date that the agency of original jurisdiction 
mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later. 38 C.F.R. § 20.302(b) (2004).  A 
substantive appeal postmarked prior to the expiration of the 
applicable time period will be accepted as timely filed. In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA. 38 C.F.R. § 20.305 (2004) 
("postmark rule").  An extension of the sixty-day period for 
filing a substantive appeal may be granted for good cause. A 
request for such an extension must be made in writing and 
must be made prior to expiration of the time limit for filing 
the substantive appeal. See 38 C.F.R. § 20.303.  

A February 15, 2000 decision denied the veteran's claim that 
he should be recognized as a former prisoner of war.  The 
veteran was notified of the decision in a February 17, 2000 
letter, together with VA Form 4107 explaining the veteran's 
appeal rights.  Specifically, he was notified that the 
Department of the Army had certified his period of service as 
February 14, 1945 to November 24, 1945 -- a period that did 
not include the time during which the veteran alleged he was 
a prisoner of war.  

On May 10, 2000, the veteran submitted a notice of 
disagreement on the issue of whether he should be recognized 
as a former prisoner of war.  In response, the RO issued a 
statement of the case dated March 22, 2001.  The cover letter 
accompanying the SOC explicitly informed the veteran that he 
must perfect a timely appeal for appellate consideration of 
his claim.  In addition, the veteran was issued a VA Form 9 
with instructions on how to complete it.  These instructions 
informed the veteran that he must submit his substantive 
appeal to the RO within one year of the letter of 
notification on the decision (i.e., February 17, 2001) or 60 
days from the date the SOC was mailed to him (i.e., May 21, 
2001.)  

On June 1, 2001, the RO received the veteran's substantive 
appeal.  Thus, the veteran's substantive appeal arrived 
approximately 21 days after the period to appeal expired.  A 
postmark is not of record.  Even with consideration of the 
"postmark rule" in 38 C.F.R. § 20.305(a), the VA Form 9 - 
which was dated May 28, 2001 - could be considered as 
received on May 25, 2001, which is still beyond the May 21, 
2001 deadline within which it should have been filed.

When the Board, sua sponte, considers a jurisdictional 
question such as the one addressed herein, the claimant must 
be given notice of the potential jurisdictional defect and a 
60-day opportunity to respond, submit evidence, or request a 
hearing. 38 C.F.R. § 20.101(d) (2004).  On June 28, 2001, the 
RO notified the veteran that his appeal was untimely.  The 
veteran was also informed that he could submit a notice of 
disagreement with the Board decision to reject his appeal.

The veteran replied to the Board in a notice of disagreement 
dated July 19, 2001.  He explained that he sent letters to 
the RO concerning his claim and appeal on April 28, 2000 and 
January 19, 2001.  Both of these documents, however, preceded 
the issuance of the SOC on March 22, 2001.  In September 
2001, a Decision Review Officer reviewed the veteran's claim 
and, by way of an SOC, confirmed that this appeal was 
untimely.  The veteran submitted a substantive appeal that 
appears to explain that he was in Hawaii when he received the 
RO's February 2000 decision, as a reason for the delay in 
submitting a substantive appeal in June 2001.  

Pertinent case law provides that the Board may dismiss a 
matter for which the claimant did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal, as is the 
case here. See Roy v. Brown, 5 Vet. App. 554, 555 (1993).  It 
has been held that the "formality" of perfecting timely 
appeal is part of a clear and unambiguous statutory scheme 
that requires the filing of both a notice of disagreement and 
a formal appeal to the Board. Id. The veteran in this case 
was provided notice of his appellate rights, and of his right 
to be heard on why timely substantive appeal should be deemed 
to have been filed in this case. He did not, however, perfect 
timely appeal.  The veteran's arguments with respect to good 
cause cannot be considered because the veteran failed to 
request an extension to perfect his appeal before the period 
expired.

In consideration of the foregoing, the Board must conclude 
that timely substantive appeal to the Board on the issue of 
whether the veteran should be considered a former prisoner of 
war, was not filed.  Without timely perfected appeal, the 
Board has no jurisdiction to address the matter. The appeal 
is dismissed.

II. Service Connection

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval or air service. 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9 (2004).

Guerrilla service is defined as individuals who served as 
guerrillas under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized and cooperating with the 
United States Forces. The following certifications by the 
service departments will be accepted as establishing 
guerrilla service: 1) recognized guerrilla service, and 2) 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the individual was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army. This excludes 
civilians. 38 C.F.R. § 3.8(d) (2004). For active service of 
members of irregular forces, "guerrilla," is the period 
certified by the service department. 38 C.F.R. § 3.9(d) 
(2004).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge, but in the case of members of the 
Commonwealth Army no later than June 30, 1946.  38 C.F.R. § 
3.9(a).  The active service in the guerrilla forces will be 
the period certified by the service department.  38 C.F.R. 
§ 3.9(d).

The United States Court of Veterans Appeals (Court) has 
interpreted the provisions of 38 C.F.R. § 3.203 as requiring 
service department verification before VA can find that a 
veteran had service in the Armed Forces of the United States. 
VA can accept evidence submitted by the claimant without 
service department verification only if that evidence is 
itself a document issued by the service department and VA is 
satisfied as to its authenticity and accuracy.  The Court has 
also held that VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 531 (1992). 

The veteran's claims file contains a report from the U.S. 
Army Adjudant General verifying that the veteran had 
recognized guerilla service from February 14, 1945 to 
November 24, 1945.  No prisoner of war status was recognized.  
Although the veteran submitted evidence to support his 
allegation of prisoner of war status, the Board can only 
accept service department verification of service periods, 
and, as an extension, whether the veteran may be recognized 
as a former prisoner of war.  Moreover, as discussed above, 
the issue of whether the veteran may be recognized as a 
former prisoner of war has been dismissed for lack of timely 
appeal.  As a result, the veteran is not entitled to any 
presumptions accorded to former prisoners of war.  Therefore, 
the veteran's atherosclerotic heart disease, claimed as 
beriberi, cannot be presumed service connected as a disease 
specific to former prisoners of war.  38 C.F.R. §§ 3.307, 
3.309(c) (2004).   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, to include arteriosclerosis and 
hypertension, when such are manifested to a compensable 
degree within a year after separation from active duty. 38 
C.F.R. §§ 3.307, 3.309(a) (2004).   

As an initial matter, there are no service medical records 
available in the claims file for this veteran.  The veteran's 
Personal Record of the Army of the Philippines does not 
indicate any heart problems or hypertension.  The first and 
only competent medical evidence of these conditions is an 
April 2003 private medical treatment record indicating 
diagnoses of generalized arteriosclerosis, mild systemic 
hypertension, and atherosclerotic heart disease with heart 
enlargement and ischemia, and hypertension.  There is also a 
note stating, "Beriberi heart disease by history 1942-43."

The Board concludes that the evidence is against the 
veteran's claim.  The only credible medical evidence in the 
claims file indicating a relationship between the veteran's 
current disabilities and service is the doctor's note 
reporting a history of beriberi heart disease.  There is no 
indication that the doctor had the opportunity to review the 
veteran's claim.  In fact, the doctor noted this opinion was 
based on history.  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  The Board is not required to accept medical 
opinions that are based solely on recitation of history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

As stated above, the first evidence of any heart disease or 
hypertension came in 2003, approximately sixty-one years 
after service.  In view of the lengthy period without 
treatment, there would be no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.   
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence which shows 
that the veteran had arteriosclerosis or hypertension that 
was manifest to a compensable degree within one year of 
separation from service. See 38 C.F.R. §§ 3.307, 3.309.   

The Board has also considered the veteran's written testimony 
submitted to support of his argument.  Unfortunately, the 
veteran's statements are not competent evidence of a nexus 
between service and the veteran's left hand disorder.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for atherosclerotic heart 
disease with heart enlargement and ischemia and hypertension.  
It follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  



III. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was sent letters 
concerning the VCAA in May 2003 and November 2003, and the 
text of 38 C.F.R. § 3.159 was included in a January 2004 
statement of the case (SOC).  There has been no VCAA letter 
issued with respect to the timeliness issue.  However, that 
issue does not pertain to the adjudication of a "claim" per 
se, but rather with the Board's jurisdiction to decide an 
appeal, the VCAA is inapplicable. Cf, Barger v. Principi, 16 
Vet. App. 132 (2002) (VCAA held inapplicable due, in part, to 
the fact that the statute governing the matter in question 
contained its own notice provisions). 

With regard to element (1), above, the Board notes that the 
RO sent the appellant  VCAA notice letters in May 2003 and 
November 2003 that informed him of the type of information 
and evidence necessary for establishing service connection.  
Furthermore, by virtue of the rating decision on appeal and 
the SOC, he was provided with specific information as to why 
his claims were not granted, and of the evidence that was 
lacking. 

As for elements (2) and (3), the Board notes that the VCAA 
letters, along with the SOC, notified the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the VCAA letters informed him that VA would make reasonable 
efforts to obtain relevant evidence; while the appellant was 
ultimately responsible for supporting his claim with 
appropriate evidence.  The January 2004 SOC further explained 
that VA was required to obtain records held by federal 
agencies and make reasonable efforts to obtain records not 
held by federal agencies.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in a January 2004 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the adverse AOJ decision upon 
which this appeal is based was made in August 2003, after the 
veteran received VCAA notice in May 2003.  

The Board acknowledges that the May 2003 section 5103(a) 
notice was augmented by additional documents after the date 
of the adverse decision that is the subject of this appeal.  
Nonetheless, in reviewing this claim on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's 
determinations of fact.  The benefit of the doubt rule 
applies to all questions of material fact.  38 U.S.C.A. § 
5107(b) (West 2002).  There is no evidence of record not 
previously reviewed by the RO, see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and the Board proceeds in this case without regard to 
the RO's jurisdictional findings.  Jackson v. Principi, 265 
F. 3d. 1366, 1370 (Fed. Cir. 2001).  There is also no 
question the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence to support 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  On the facts of this case, the Board finds that no 
prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case.  

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private treatment records, and the 
veteran was given VA examinations.  Accordingly, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

The appeal as to whether the veteran should be recognized as 
a former prisoner of war is dismissed for lack of Board 
jurisdiction due to the absence of timely substantive appeal 
to the Board.

Service connection for atherosclerotic heart disease with 
heart enlargement and ischemia (claimed as beriberi heart 
disease) is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


